
	
		II
		110th CONGRESS
		1st Session
		S. 561
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Bunning (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Brownback, Mr. Burr, Mr.
			 Craig, Mr. DeMint,
			 Mr. Domenici, Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Roberts, Mr. Smith, Mr.
			 Vitter, and Mr. Warner)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the sunset of the Economic Growth
		  and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the
		  adoption credit and adoption assistance programs.
	
	
		1.Short titleThis Act may be cited as The Adoption Tax Relief Guarantee
			 Act.
		2.Repeal of applicability of sunset of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 with respect to
			 adoption credit and adoption assistance programsSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is amended by adding at the end the following
			 new subsection:
			
				(c)ExceptionSubsection (a) shall not apply to the
				amendments made by section 202 (relating to expansion of adoption credit and
				adoption assistance
				programs).
				.
		
